DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,962,642. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is the current application is slightly broader in the wording than the patented application.
	Claim of the current application recites: 1. An infrastructure radar system, comprising: a radar unit comprising an antenna module and a perception engine to control beam steering of the antenna module, the radar unit configured to: produce radar data from one or more radio frequency (RF) beams reflected from a moving object within an environment; determine parameters of the one or more reflected RF beams during a guidance of the perception engine; detect the moving object along a path within the environment; determine whether a velocity or a direction of the moving object along the path is in violation of traffic rules; and generate an alert message notifying one or more receiving units to avoid the path of the moving object when the moving object is in violation of the traffic rules.
	The bolded sections of Claim 1 from ‘642 teach the obvious variant: 1. An infrastructure element positioned proximate to a roadway, comprising: a radar unit comprising an antenna module and a perception engine to control beam steering of the antenna module, the radar unit configured to: produce radar data from one or more return radio frequency (RF) beams reflected from a surrounding environment using one or more steerable RF beams radiated from the antenna module to the surrounding environment, wherein the antenna module is configured to determine parameters of the one or more steerable RF beams during a guidance of the perception engine and achieves beam steering in various directions within a scan angular range; detect a moving object in a path of the surrounding environment from the radar data with the perception engine; determine whether the moving object in the path is violating directional criteria; and generate an alert message notifying one or more receiving units to avoid the path of the moving object when the moving object in the path is violating the directional criteria; and a communication unit coupled to the radar unit and configured to send the alert message to the one or more receiving units in the surrounding environment.
	The dependent claims of the current application are significantly the same as those of the patented applicant. 
	Independent Claims 7 and 15 of the current application can be compared to their patented counterparts as Claim 1 is above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 7, 10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Lin, US PGPub 2020/0174493) in view of Josefsberg et al. (Josefsberg, US Pat. 10,205,457).
	Referring to Claim 1, Lin teaches a radar unit comprising an antenna module [0010] and a perception engine [0011] to control the antenna module, the radar unit configured to: produce radar data from one or more radio frequency (RF) beams reflected from a moving object within an environment (Fig. 1 and 2; [0015] and [0018]); determine parameters of the one or more reflected RF beams during a guidance of the perception engine [0016]; detect the moving object along a path within the environment ([0014] and [0028]); determine whether a velocity or a direction of the moving object along the path is in violation of traffic rules ([0028-0029]); and generate an alert message notifying one or more receiving units to avoid the path of the moving object when the moving object is in violation of the traffic rules; [0024], but does not explicitly disclose nor limit beam steering.
	However, the use of steerable beams is well known in collision avoidance technology. Josefberg teaches the use of a steerable antennas in related art; Col. 2 ln 29-58.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin with the steerable antenna as taught by Josefberg as the meta-material based antennas are less prone to phase noise disturbance.
	Referring to Claim 4, Lin as modified by Josefberg teaches wherein the radar unit is further configured to: obtain a velocity measurement of the moving object from the radar data; determine that the velocity measurement does not satisfy a directional criteria; and generate a communication signal with a first priority that corresponds to a first preventative action; [0023].
	Referring to Claim 5, Lin as modified by Josefberg teaches wherein the radar unit is further configured to: determine that the velocity measurement corresponds to the first preventative action from a mapping between a plurality of actions and velocity measurements of the moving object; [0023].
	Referring to Claim 7, Lin teaches a radar unit for monitoring an environment, the radar unit comprising an antenna module and a perception engine configured to provide a guidance to the antenna module for determining radio frequency (RF) beam parameters in the environment; and an object detection unit configured to detect a moving object within the environment of the antenna module to focus on a specific area of a field of view (FoV) within a scan angular range, wherein the radar unit is configured to extract a velocity or a direction of the moving object and determine whether the moving object is in violation of traffic rules; see citations of Claim 1 above as well as Fig. 1 and 2 and associated text, but does not explicitly disclose nor limit beam steering.
	However, the use of steerable beams is well known in collision avoidance technology. Josefberg teaches the use of a steerable antennas in related art; Col. 2 ln 29-58.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin with the steerable antenna as taught by Josefberg as the meta-material based antennas are less prone to phase noise disturbance.
	Referring to Claim 10, Lin as modified by Josefberg teaches wherein the radar unit is further configured to: obtain a velocity measurement of the moving object from the radar data; and determine that the velocity measurement does not satisfy directional criteria; [0023].
	Referring to Claim 15, Lin teaches radiating, via an antenna, one or more radio frequency (RF) beams within an environment; acquiring radar data from the one or more return RF beams reflected from the environment; determining parameters of the one or more reflected RF beams during a guidance of a perception engine; detecting a moving object along a path of within the environment from the radar data; antenna based on determining the moving object along the path is in violation of traffic rules; and sending a communication signal based on the determining that the moving object is in violation of traffic rules; see citations of Claim 1 and 8 above, but does not explicitly disclose nor limit beam steering.
	However, the use of steerable beams is well known in collision avoidance technology. Josefberg teaches the use of a steerable antennas in related art; Col. 2 ln 29-58.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin with the steerable antenna as taught by Josefberg as the meta-material based antennas are less prone to phase noise disturbance.
	Referring to Claim 16, Lin as modified by Josefberg teaches wherein the communication signal comprises an alert message notifying one or more receiving units to perform a first action that causes the one or more receiving units to avoid the path of the moving object; [0026].
	Referring to Claim 17, Lin as modified by Josefberg teaches obtaining a velocity measurement of the moving object from the radar data; and determining that the velocity measurement does not satisfy directional criteria; [0023].

Claim(s) 2, 3, 6, 8, 9, 11-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as modified by Josefberg in view of Aoude et al. (Aoude, US PGPub 2019/0287394).
	Referring to Claim 2, Lin as modified by Josefberg teaches the limitations of Claim 1, but do not disclose nor limit a velocity compare module configured to: perform a comparison between the velocity of the detected moving object and a predetermined velocity; determine whether the velocity of the detected moving object is a non-negative velocity or a negative velocity from the comparison; and determine that the moving object is in violation of the traffic rules when the velocity is the negative velocity.
	However, Aoude teaches a velocity compare module configured to: perform a comparison between the velocity of the detected moving object and a predetermined velocity; determine whether the velocity of the detected moving object is a non-negative velocity or a negative velocity from the comparison; and determine that the moving object is in violation of the traffic rules when the velocity is the negative velocity; the Rule Based Processing and Artificial Intelligence and Machine Learning section of specification.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin as modified by Josefberg with the comparison module as taught by Aoude so as to improve detection and prediction of dangerous situations.
	Referring to Claim 3, Aoude teaches wherein the radar unit is further configured to: extract velocity information as a function of a modulated signal from the radar data; determine whether the velocity of the detected moving object is within a velocity range based on the extracted velocity information; and determine that the moving object is in violation of the traffic rules when the velocity is within the velocity range; the Rule Based Processing and Artificial Intelligence and Machine Learning section of specification.
	Referring to Claims 6 and 14, Aoude teaches wherein the radar unit is further configured to: confirm whether the velocity measurement is lesser than zero, or within the first range of velocities; generate a second alert message with a second priority different from the first priority when the velocity measurement is confirmed, the second alert message causing the one or more receiving units to perform a second preventative action with more urgency than the first preventative action; and send a third communication signal that instructs the one or more receiving units to cancel the first preventative action when the velocity measurement is not confirmed; See the Smart OBEs section and Rules Based Processing and Artificial Intelligence and Machine Learning section.
	Referring to Claim 8, Lin as modified by Josefberg teach the limitations of Claim 8, but do not explicitly disclose nor limit a velocity compare module configured to: determine whether the detected velocity of the moving object is a compliant velocity or a non-compliant velocity based on comparison between the detected velocity and a predetermined threshold; and provide a determination that the moving object is in violation of the traffic rules if the velocity is a non-compliant velocity.
	However, Aoude teaches a velocity compare module configured to: determine whether the detected velocity of the moving object is a compliant velocity or a non-compliant velocity based on comparison between the detected velocity and a predetermined threshold; and provide a determination that the moving object is in violation of the traffic rules if the velocity is a non-compliant velocity; the Rule Based Processing and Artificial Intelligence and Machine Learning section of specification.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin as modified by Josefberg with the comparison module as taught by Aoude so as to improve detection and prediction of dangerous situations.
	Referring to Claim 9, Aoude teaches wherein the radar unit is further configured to: determine whether the velocity is a negative velocity; and determine that the moving object is in violation of the traffic rules if the velocity is the negative velocity; the Rule Based Processing and Artificial Intelligence and Machine Learning section of specification.
	Referring to Claims 11 and 18, Aoude teaches wherein the determination that the velocity measurement does not satisfy the directional criteria comprises determining that the velocity measurement is a negative velocity or that the velocity measurement is not within a range of compliant velocities; the Smart OBEs section and Rules Based Processing and Artificial Intelligence and Machine Learning section.
	Referring to Claim 12, Aoude teaches a communication unit configured to send an alert message to one or more receiving units in the environment, the alert message notifying the one or more receiving units of a traffic condition status based at least on whether the moving object is in violation of the traffic rules; the Smart OBEs section and Rules Based Processing and Artificial Intelligence and Machine Learning section.
	Referring to Claims 13 and 19, Aoude teaches wherein the alert message further comprises a first preventative action based on a mapping between a plurality of actions and velocity measurements of the moving object; the Smart OBEs section and Rules Based Processing and Artificial Intelligence and Machine Learning section.
	Referring to Claim 20, Aoude teaches wherein the communication signal is a first communication signal, the method further comprising: confirming whether the velocity measurement is the negative velocity, or within the range of compliant velocities; and sending a second communication signal indicating a second alert message causing the one or more receiving units to perform a second action and cancel the first action; the Smart OBEs section and Rules Based Processing and Artificial Intelligence and Machine Learning section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646